Title: To George Washington from James Bowdoin, 6 April 1780
From: Bowdoin, James
To: Washington, George


          
            Sir
            Boston April 6–1780
          
          A new Constitution of Government being generally apprehended necessary for this State, a majority of the Towns, on recommendation of the Assembly, Some months ago appointed Delegates for the purpose of forming one: And they have lately in convention agreed upon one, which is to be laid before the people at large for their Consideration. They ordered a number of copies to be printed, two or three of which being at my disposal, I have the honour of enclosing one of them to your Excellency. If it should afford you any amusement I shall be much gratified.
          By a Letter in January from our Peace-Ambassador Mr Adams, So far as he then had the means of judging, he did not expect to have any thing to do in the business of his department, at least for this year: So that another Campaign Seems unavoidable. I wish it may be productive of Such happy events as to insure a lasting peace, established on American principles. I have the honour to be with the most perfect Esteem Sr Yr Excellency’s most obed. hble servt
          
            James Bowdoin
          
        